On appeal by plaintiff: Order affirmed, without costs, for the reasons stated in the opinion at Special Term.
On appeal by defendants: Order of Appellate Division modified, without costs, by reversing so much thereof as directs summary judgment in favor of plaintiff and by directing entry of summary judgment in favor of defendants. The County of Schenectady has acted expeditiously, in order to correct the conceded present malapportionment, by adopting a new County Charter, effective as of January 1, 1966, which admittedly effected a valid reapportionment, and we find no provision of *909either Federal or State Constitution which necessitates an election prior to November, 1967.
Concur: Chief Judge Desmond and Judges Ftjld, Van Voorhis, Burke, Scileppi, Bergan and Keating.